DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 01/03/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 
Indefiniteness And Lack of Antecedent Basis
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites the limitation "liposomes" in line one.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5, 7-8, 10, 12, 18-19, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Veldman et al (US 2007/0082855 A1).
Veldman taught [0456] the co-administration [0456] of doxorubicin and sphingomyelin in a pharmaceutical formulation [abstract, 0384]. 
The instant claim 1 recites a pharmacologically active agent that triggers a cardiac condition, said condition further limited, in claim 3, to LQTS.
The instant Specification [0015] states that doxorubicin treats cardiac conditions induced by doxorubicin. 
Veldman taught doxorubicin.

Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (doxorubicin) and its properties (both induction, and treatment, of LQTS) are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).
Veldman reads on claims 1, 3-5, 10, 12, 18 and 30.
Claims 7 and 19 are anticipated because Veldman taught parenteral formulations [0384].
Claim 8 is anticipated because Veldman taught physical binding (e.g., liposomal formulation) [0010-11].

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1, 3-5, 7-8, 10, 12, 18-19, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veldman et al (US 2007/0082855 A1).
Veldman et al is believed to be anticipatory as described above, but in the interest of completeness of prosecution, purely arguendo, and for the purposes of this ground of rejection only, Veldman will be interpreted as if it is not anticipatory. 
In that case, Veldman discloses the individual elements of the Applicant's claimed combination (e.g. a composition comprising doxorubicin and sphingomyelin; Veldman at ¶0384, 0456 and at the abstract). Veldman is believed to be anticipatory, but if interpreted differently, it would have been prima facie obvious to have made this combination, because Veldman discloses pharmaceutical formulations for treatment of the human or animal body by therapy [0461]. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veldman et al (US 2007/0082855 A1), in view of Baker et al (Trends in Pharmacological Sciences, April 2011, 32(4), 227).

Additionally, Veldman was drawn, generally, to the treatment of proliferative conditions (e.g., cancer) [0454-455, 460].
Veldman was silent a β-blocker, as recited in claim 16.
Baker suggested [abstract] β-blockers as useful therapeutics in cancer treatment. Sotalol was taught at Table 1.
Since Veldman was drawn to the treatment of proliferative conditions, it would have been prima facie obvious to one of ordinary skill in the art to include a β-blocker within Veldman, as suggested by Baker. An ordinarily skilled artisan would have been motivated to include a useful therapeutic in cancer treatment [Baker; abstract, Table 1].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a β-blocker for incorporation into a composition, based on its recognized suitability for its suggested use as a useful therapeutic in cancer treatment. 

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612